Citation Nr: 1302600	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-23 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for spindle cell carcinoma of the lung from November 29, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1954 to July 1957, and May 1959 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for lung cancer and assigned a 30 percent disability evaluation for that disability, effective April 21, 2006-the date on which the Veteran filed his claim for service connection.  The Veteran timely appealed that issue.

This case was before the Board in April 2012, which, inter alia, remanded the claim for an increased rating for spindle cell carcinoma of the lung, from November 29, 2011 and held that a claim of TDIU is part and parcel of a claim for increase.  The case has been returned to the Board for further appellate review at this time.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In the previous remand, the Veteran was to be afforded a VA examination for his residuals of lung cancer; such an examination was performed in September 2012.  The examination included pulmonary function tests and the results are adequate for rating purposes, but do not include findings warranting a higher rating.  The Board notes that the Veteran did not have an exercise capacity test during that examination.  It was not specified whether the lung disability resulted in cor pulmonale, right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or whether the appellant requires outpatient oxygen therapy.  

The spindle cell carcinoma of the lung disability is evaluated at 60 percent disabling under Diagnostic Code 6844, which uses the General Rating Formula for Restrictive Lung Disease.  60 percent is the second highest evaluation available under that General Rating Formula, with 100 percent being the highest assessable evaluation.  A 100 percent evaluation under that General Rating Formula may be given for individuals with a maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation) or cor pulmonale, or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episodes of acute respiratory failure, or if it requires outpatient oxygen therapy.  

The Board finds that the VA examination is not complete for rating purposes in this case.  Thus, the Board finds that a remand is necessary in order for a VA examination to determine if other criteria for a higher rating are met. 

The Board additionally notes that the Veteran's claim for entitlement to TDIU is affected by the outcome of any new examination findings, and therefore, that claim is inextricably intertwined with the Veteran's claim for increased evaluation of his lung cancer.  Accordingly, that claim is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Atlanta VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2010 and associate those documents with the claims file.

2.  Schedule the Veteran for another VA respiratory examination by a physician in order to determine the current nature and severity of the Veteran's spindle cell carcinoma of the lung.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.  

The examining physician must address whether the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, as well as whether the appellant requires outpatient oxygen therapy.  The examiner must also state whether the Veteran has a maximum exercise capacity of less than 15 milliliters/kilogram of oxygen consumption (with cardiac or respiratory limitation.

3.  Following the above development, the originating agency should review the claims file and readjudicate the Veteran's claims of increased evaluation for spindle cell carcinoma of the lung and entitlement to TDIU.  If any benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



